Citation Nr: 1011857	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  03-18 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.

3.  Entitlement to an initial compensable rating for a 
thoracic spine disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve from September 
1972 to September 1974, and on active duty from September 
2000 to March 2001, and from February 2002 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
granted service connection for a lumbar spine disability, a 
cervical spine disability, a thoracic spine disability, a 
right knee disability, and, a left knee disability, and 
assigned an initial separate 10 percent disability ratings 
for each disability, with the exception of a noncompensable 
evaluation for the thoracic spine disability, all effective 
July 2002.  The Montgomery, Alabama, RO now has jurisdiction 
over the claims folders.

In July 2004, the Veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Montgomery RO.  
A transcript of this hearing is of record.  He withdrew his 
request for a Travel Board Hearing at the local hearing 
before the DRO.  See 38 C.F.R. § 20.702 (2009).
The Board notes the Veteran was granted service connection 
for a left ankle disability, a left shoulder disability, a 
right shoulder disability, and a left index finger in a May 
2007 rating decision.  He appealed the initial ratings but 
later withdrew the appeal.  Thus, those matters are not 
before the Board and will not be discussed in the decision 
below.

In November 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed all development set forth in the 
November 2007 Board remand.

2.  For the period prior to June 15, 2007, the Veteran's 
lumbar spine disability did not manifest with moderate 
intervertebral disc syndrome, moderate limitation of motion 
(LOM) of the lumbar spine; lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position; or, neurological 
symptoms.  Neither did it manifest with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion (ROM) of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

3.  For the period beginning on June 15, 2007, the Veteran's 
lumbar spine disability did not manifest with pronounced 
intervertebral disc syndrome; lumbosacral strain with severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  Neither did it manifest 
with thoracolumbar spine LOM on forward flexion of 30 degrees 
or less.

4.  For the period prior to June 15, 2007, the Veteran's 
cervical spine disability did not manifest with moderate 
intervertebral disc syndrome; moderate LOM; LOM on forward 
flexion limited to 15 degrees or less; or neurological 
symptoms.

5.  For the period beginning on June 15, 2007, the Veteran's 
cervical spine disability did not manifest with pronounced 
intervertebral disc syndrome or LOM on forward flexion 
limited to 15 degrees or less; or neurological symptoms.

6.  The Veteran's thoracic spine disorder has not manifested 
with moderate LOM at any time during the appeal period.

7.  The preponderance of the probative evidence shows that at 
no time during the appeal period has the Veteran's lumbar, 
cervical, thoracic, or thoracolumbar spine manifested 
ankylosis.

8.  The Veteran's bilateral knee disability has not 
manifested with ROM limited on flexion to 45 degrees or less, 
limited on extension to 10 degrees or more; recurrent 
subluxation or instability, or dislocated cartilage with 
frequent episodes of locking, swelling, pain, and effusion 
into the joint, at any time during the appeal period.


CONCLUSIONS OF LAW

1.  For the period prior to June 15, 2007, the requirements 
for an initial evaluation higher than 10 percent for a lumbar 
spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5243 (2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002).

2.  The requirements for an initial evaluation of 20 percent, 
but no higher, for a lumbar spine disability are met as of 
June 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).

3.  For the period prior to June 15, 2007, the requirements 
for an initial evaluation higher than 10 percent for a 
cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5243 (2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

4.  The requirements for an initial evaluation of 20 percent, 
but no higher, for a cervical spine disability are met as of 
June 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).

5.  The requirements for an initial compensable evaluation 
for a thoracic spine disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5291 
(2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5242 (2009).

6.  The requirements for an initial evaluation higher than 10 
percent for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40,  4.45,  4.59, 4.71a, Diagnostic Codes 5003-5260, 5003-
5261 (2009).

7.  The requirements for an initial evaluation higher than 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40,  4.45,  4.59, 4.71a, Diagnostic Codes 5003-5260, 5003-
5261 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).   Consequently, discussion of VA 
compliance with VCAA notice requirements would serve no 
useful purpose.  Id.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  The Board remanded the appeal to 
further assist the Veteran in obtaining private treatment 
records not associated with the claims file.  The AMC/RO 
contacted all of the physicians named in the remand, obtained 
their records related to the Veteran, and kept the Veteran 
apprised of the development efforts.  Neither the Veteran nor 
his representative has indicated or asserted that there is 
additional evidence to be obtained, or that VA failed to 
obtain any evidence identified or requested by the Veteran.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  See  id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).    Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
 
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's spine and knee disorders.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. At 126.



Analysis

The Veteran is diagnosed with degenerative arthritis of the 
spine and lower extremities, which is rated under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray is 
rated on the basis of LOM under the appropriate Diagnostic 
Codes for the joint involved.  Further, if the LOM of the 
joint involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The knee is a major joint.  The cervical vertebrae, dorsal 
vertebrae, and the lumbar vertebrae is considered a group of 
minor joints ratable on parity with a major joint.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  See 38 C.F.R. 
§ 4.45(f).
  
With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Spine Disabilities.

The spine rating criteria have changed twice since VA 
received, adjudicated, and assigned initial evaluations to 
the Veteran's spine disabilities.  The initial change applied 
solely to the rating criteria for intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, and 
the effective date was September 23, 2002.  See 67 Fed. Reg. 
54,345 (2002).

Under such circumstances, the regulation as it existed prior 
to the change is applicable to the claimant's claim for the 
period prior to the date of the regulatory change, and the 
revised regulation is applicable from the effective date of 
the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The statement of the case and supplemental 
statements of the case of record informed the Veteran of all 
changes to the criteria, and the RO considered his claims 
under all applicable criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Since the question of whether the prior 
rating criteria may still be applied past the effective date 
of the current criteria is still an open one, the Board will 
continue to apply the prior criteria-if deemed more 
favorable to the Veteran, out of an abundance of caution.

Thoracic Spine.

Under the prior rating criteria, slight LOM of the dorsal 
(thoracic) spine warranted a noncompensable rating, and  
moderate and severe LOM warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  In a 
statement submitted with his June 2003 substantive appeal, 
the Veteran asserted his thoracic spine disorder met the 
criteria for a compensable rating, as degenerative joint 
disease had impacted his entire spine, his back was stiff, 
and he had pain the center of his back, though not has severe 
as his cervical and lumbar spine.  His medications included 
Vioxx, Celebrex, and Naproxen, 800 mg, for back pain and 
spasms.

The April 2002 VA fee-basis examination report notes that 
physical examination revealed there was no evidence of 
radiation of pain on movement, muscle spasm, or tenderness.  
ROM of the thoracic spine was normal, and there was no 
additional limitation due to pain, fatigue, weakness, or 
incoordination.  Neither was there any evidence of ankylosis.  
X-rays were read as showing moderate mid-thoracic 
spondylosis.  No curvature abnormality was evident.  The 
examiner's diagnosis was thoracic spine spondylosis.

The Board notes the Veteran's June 2003 written submissions, 
but his subjective complaints were not confirmed by clinical 
examination.  While the Veteran, though a lay person, is 
certainly competent to note he experienced back pain, see 
38 C.F.R. § 3.159(a)(2), the Board finds there is no evidence 
to indicate he is more competent than the examiner to opine 
pain was manifested in the thoracic or lumbar spine.  The 
examiner determined on clinical examination that the 
Veteran's thoracic spine ROM was normal and pain free.  In 
light of the objective findings on clinical examination, the 
Board finds the Veteran's thoracic spine disability more 
nearly approximated a noncompensable rating under the prior 
criteria.  38 C.F.R. § 4.7.  The criteria for a compensable 
rating were not met or approximated, as the examiner noted 
ROM was normal.  Further, while x-rays showed spondylosis, 
the findings on clinical examination revealed no evidence of 
painful motion or weakness, etc., on repetitive use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also Lichtenfels, 
1 Vet. App. at 488.

This continued to be the case throughout the initial appeal 
period, as shown by an April 2007 x-ray examination report of 
Baldwin Bone and Joint, which noted age-related degenerative 
changes of the thoracic spine.  As noted earlier, the 
thoracic and lumbar spine are rated as one unit under the 
current spine rating criteria.  Thus, the Board will not 
again address the Veteran's thoracic spine as a separate 
disability.  In sum, the Board finds the preponderance of the 
evidence shows the Veteran's thoracic spine has more nearly 
approximated a noncompensable rating throughout the entire 
appeal period.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5291 (2002).

Lumbar Spine.

Under the prior criteria in effect at the time of the August 
2002 rating decision, a 10 percent rating was warranted for 
slight LOM of the lumbar spine, 20 percent for moderate 
limitation, and the maximum, 40 percent, for severe LOM of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  The prior criteria also addressed LOM of the lumbar 
spine under Diagnostic Code 5295 due specifically to a 
lumbosacral strain as well as arthritis.

Diagnostic Code 5295 provided for a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was provided for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a (2002).

The April 2002 examination report notes the Veteran 
complained of constant pain of the lumbar spine.  Physical 
examination revealed no evidence of muscle spasm, weakness, 
or tenderness.  Straight leg raising was negative 
bilaterally.  Examination on ROM revealed forward flexion of 
0 to 70 degrees, with inception of pain at 70 degrees 
(normal, 95 degrees); backwards extension to 15 degrees (35 
degrees), with pain at that point; lateral flexion of 0 to 20 
degrees (40 degrees) bilaterally, with pain on left lateral 
flexion at 20 degrees; and, lateral rotation of 0 to 30 
degrees (35 degrees) bilaterally, with pain on the right at 
30 degrees.  The examiner noted lumbar spine x-rays showed 
moderate diffuse changes or lumbar spondylosis with minimal 
multilevel degenerative disc space disease.

The August 2002 rating decision notes the RO assigned the 
initial 10 percent rating under Diagnostic Code 5003-5293.  A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  
As noted earlier, Diagnostic Code 5003 rates degenerative 
arthritis, and 5293 rates intervertebral disc syndrome.

In his June 2003 statement, the Veteran argued he met the 
criteria for a 20 percent rating because the x-rays showed 
multilevel diffuse degenerative changes.  He is correct, of 
course, as to what his x-rays showed, but the evaluation of 
his disability is determined by its debilitating affect on 
his ability to function.  The examination report notes the 
Veteran's disorder did not prohibit him from doing any task 
required of him, though he would feel it afterwards if he 
pushed himself too hard.  Further, the objective findings on 
clinical examination note the Veteran's functional loss due 
to his pain more nearly approximated mild lumbar spine LOM 
had he been rated under Diagnostic Code 5292.  The 
examination made no findings as to the loss of additional ROM 
due to pain or weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45.

The Board infers the RO assigned the Veteran's initial 
evaluation under 5293 because his diagnosis included lumbar 
disc space disease.  VA General Counsel has opined that 
Diagnostic Code 5293 addressed LOM symptomatology as well as 
neurological symptoms of disc disease.  See VAOPGCPREC No. 
36-97 (December 12, 1997), cited at 63 Fed. Reg. 31262 
(1998).  Under the prior version of Diagnostic Code 5293, a 
10 percent disability evaluation was warranted for mild 
intervertebral disc syndrome.  A 20 percent rating applied 
for moderate intervertebral disc syndrome with recurring 
attacks.  For severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief, a 40 percent 
rating was warranted.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warranted the maximum, 60 percent, rating.  38 C.F.R. 
§ 4.71a (2001).

The Board finds the Veteran's lumbar spine disorder more 
nearly approximated the assigned 10 percent rating as of the 
August 2002 rating decision.  38 C.F.R. § 4.7.  A higher 
rating was not met or approximated, as the April 2002 
examination report notes the Veteran' neurological 
examination was normal-no abnormalities were noted.  Motor 
function was 5/5 in the lower extremities, sensation was 
grossly intact, and deep tendon reflexes were 2/4.  The Board 
further notes Diagnostic Code 5285 of the prior criteria, 
which provided for an additional 10 percent for a 
demonstrable deformity of a vertebral body residual of a 
vertebrae fracture.  See 38 C.F.R. § 4.71a (2002).

Although a November 2006 x-ray examination report noted a 
slight anterior wedge deformity of the L1 vertebrae, 
presumably secondary to post-traumatic change, the report 
also noted clinical correlation was required.  The Board 
notes that none of the other several x-rays of record have 
been interpreted as showing a defect, and neither did the 
examiner include it in the diagnosis.  Further, there is no 
evidence the Veteran sustained a vertebral facture during his 
active service.  Thus, the Board finds the additional 10 
percent was not met or more nearly approximated.

As noted earlier, the spine rating criteria for 
intervertebral disc syndrome were changed, effective 
September 23, 2002.  The other spine Diagnostic Codes were 
not impacted.  Under the revised criteria, intervertebral 
disc syndrome is rated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.

The current spine rating criteria became effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  They 
continued the September 2002 criteria for intervertebral disc 
syndrome unchanged.  The current spine rating criteria 
provide specific values for ROM of the cervical and 
thoracolumbar (thoracic and lumbar) spine.  See 38 C.F.R. 
§ 4.71a, Plate V (2009).  The current criteria also changed 
the number of the applicable Diagnostic Codes.  
Intervertebral disc syndrome is now evaluated under 
Diagnostic Code 5243 vice 5293; lumbosacral or cervical 
strain under Diagnostic Code 5237 vice 5295; and, 
degenerative arthritis of the spine is rated under Diagnostic 
Code 5242.  As indicated, the current criteria do not rate 
the thoracic (dorsal) spine as a separate unit.

A September 2003 VA outpatient entry notes the Veteran 
complained of left-sided back pain and numbness after 
sitting.  Examination, however, revealed no radiculopathy.  
An October 2003 VA outpatient entry notes physical 
examination revealed a mild right paralumbar spasm.  The 
prior criteria also addressed limitation of motion of the 
lumbar spine under Diagnostic Code 5295 due specifically to a 
lumbosacral strain as well as arthritis.  Diagnostic Code 
5295 provided for a 20 percent rating for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a (2002).  
The October 2003 entry notwithstanding, the Board finds the 
probative evidence does not show lumbar muscle spasm as a 
chronic entity at this point in the initial rating period.

The evidence of record shows the Veteran has not experienced 
any incapacitating episodes of intervertebral disc syndrome 
as defined by the rating criteria.  Therefore, his 
intervertebral disc syndrome must be rated on the basis of 
its chronic orthopedic and neurological manifestations from 
September 23, 2002, onwards-if those criteria are deemed 
more favorable.

The General Rating Formula for Diseases and Injuries of the 
Spine is now used to evaluate the chronic orthopedic 
manifestations of intervertebral disc syndrome  lumbosacral 
strain under Diagnostic Code 5237.  With or without symptoms 
such as pain (whether or not it radiates), stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent rating applies if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if the disability is manifested by muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the 
thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2009).

At a March 2004 VA follow-up, no spasm was noted.  At the 
July 2004 RO hearing the Veteran noted he experienced back 
spasm only occasionally.  He also noted that, while his pain 
was chronic, he pressed on, and he had not missed any days 
from work.  He was afforded another examination in 2004.

The October 2004 VA examination report notes the Veteran 
described chronic back pain, including when at rest, which 
increased with activity.  He noted morning stiffness and pain 
which improved after her was up and about.  Driving and 
riding in a motor vehicle for prolonged periods aggravated 
his symptoms.  The Veteran also reported intermittent 
numbness and tingling of the ulnar three digits of the right 
hand.  Occasionally his back pain radiated into the right leg 
just below the knee.  He denied pain of the left leg or 
numbness or tingling of the legs.  He worked as a control 
room operator at a chemical plant where he sometimes had to 
do maintenance work which involved bending or lifting.  He 
required medical attention for his back during the prior 
year, but no bed rest was prescribed.

The examiner noted the Veteran moved around the examination 
room with a satisfactory gait and without a cane or braces.  
Physical examination of the back revealed the Veteran as able 
to stand erect.  No spasm or tenderness was noted.  
Examination on ROM revealed forward flexion to 70 degrees; 
backwards extension to 20 degrees; lateral bending to 30 
degrees bilaterally; right lateral rotation to 35 degrees; 
and, left lateral rotation to 40 degrees, all with pain.  The 
examiner diagnosed degenerative arthritis of the thoracic and 
lumbar spine.

The findings on clinical examination show the Veteran's 
lumbar spine disorder to continue to more nearly approximate 
a 10 percent rating, whether under the prior or current 
criteria, as of the October 2004 examination.  38 C.F.R. 
§ 4.7.  Under the pre-September 2002 rating criteria, the 
Board finds the Veteran's intervertebral disc syndrome did 
not meet or approximate a higher-or 20 percent rating, as 
the examiner noted that there were no focal strength deficits 
on neurological examination.  Reflexes and sensation were 
intact in all four extremities, and there was no radicular 
pain with elevation of either leg on supine straight leg 
raising.  He also noted that there no additional loss of ROM 
on repetitive use.  Thus, the Board finds that the 10 percent 
rating continued to adequately compensate the Veteran for his 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45.

As concerns the intervertebral disc syndrome criteria of 
September 23, 2002, the Board finds the Veteran fares no 
better.  The examination findings show his lumbar spine 
continued to manifest no more than mild LOM.  Further, there 
was a specific finding of no lumbar muscle spasm, which 
precludes a 20 percent rating under Diagnostic Code 5295.  As 
already noted, there were no positive findings of chronic 
neurological manifestations.

The General Formula For Spine Disability dispensed with all 
subjective criteria, such as mild, moderate, or severe, and 
replace them with objective criteria.  Under these criteria, 
the examination findings show the Veteran's thoracolumbar 
spine more nearly approximated the assigned 10 percent 
rating, as ROM on forward flexion was better than 60 degrees 
and less than 85 degrees, and combined ROM was greater than 
120 degrees.

The medical evidence of record shows the Veteran's lumbar 
spine continued to manifest increased symptomatology in 2005.  
A December 2005 MRI examination report noted an MRI 
examination showed a small central herniation at L5-S1.  A 
December 2005 VA outpatient entry, however, noted no spasm 
and minimal tenderness to palpation.  Subsequent records into 
2006 do not note findings which would support a rating higher 
than 10 percent under either criteria.  An October 2006 VA 
entry notes examination of the back revealed no tenderness of 
the spinous processes, no costovertebral angle tenderness, 
negative straight leg raising, and forward flexion of about 
90 degrees.

The November 2006 VA examination report notes the Veteran 
reported his medication as Gabapentin and Arthrotec, and he 
denied any problems with his medication.  He reported chronic 
pain that radiated into his buttocks and right leg, which was 
described as a sharp pain.  The Veteran reported flare-ups 
twice a week which lasted approximately two hours.  They were 
precipitated by bending and twisting at the waist, driving 
for longer than 30 minutes, or lifting more than 20 pounds.  
Rest, ingestion of analgesics, and use of a heating pad 
provided relief.  He denied any impact on his activities of 
daily living and noted he did not use any assistive device.  
The Veteran also reported he had not been prescribed bed rest 
over the prior 12 months.

Physical examination revealed erect posture.  The Veteran 
told the examiner he drove 75 miles for the examination 
without any difficulty.  There was no thoracolumbar 
tenderness or spasm, and mild thoracic scoliosis was noted.  
Examination of ROM after repetitive motion revealed forward 
flexion of 0 to 75 degrees and backwards extension to 10 
degrees, both with pain at the end points but without 
radicular symptoms; lateral flexion of 0 to 30 degrees 
bilaterally with pain at the extreme; and, lateral rotation 
of 0 to 45 degrees with pain at the extreme.  Neurological 
examination revealed symmetrically equal sensory and motor in 
all limbs.  Straight leg raising produced low back pain 
without radicular symptoms, and the Veteran was able to heel-
toe walk without difficulty.  Lumbar x-rays were read as 
having shown mild spondylosis.  The examiner diagnosed lumbar 
spine with spondylosis.

The Board notes the Veteran's continued complaints of chronic 
low back pain, but the findings on objective clinical 
examination show the physical manifestations of his lumbar 
spine remained essentially the same as at past examinations.  
In light of this factor, the assigned 10 percent is deemed 
reasonable compensation for his functional loss due to pain, 
as his lumbar LOM remained mild, there was no objective 
evidence of lumbar muscle spasm, and neurological examination 
was normal.  There were no findings of additional loss of ROM 
due to pain, etc.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the 
lumbar spine disorder continued to more nearly approximate a 
10 percent rating, regardless of whether rated under the 
prior or current criteria.  38 C.F.R. § 4.7.

Private records of December 2006 note the paraspinal muscles 
as tender, no atrophy, motor and strength full, sensation 
intact, and reflexes symmetrical.  Private treatment records 
also show the Veteran's symptoms increased in severity during 
2007.  An April 2007 entry of Baldwin Bone and Joint notes 
lumbar spine ROM on forward flexion of 0 to 67 degrees, 
backwards extension to 24 degrees, lateral flexion of 24 
degrees bilaterally, and lateral rotation of 24 degrees 
bilaterally, for a combined ROM of 187 degrees.  The 
Veteran's private physician prescribed physical therapy.

The Veteran's private treatment records also note he 
underwent monthly lumbar spine epidural steroid injections 
for relief of his pain.  The physical examination conducted 
prior to the injections note the Veteran's increased 
symptomatology as of June 2007.  An entry of June 15, 2007, 
notes muscle spasticity at L4-L5.  Although the entry does 
not note ROM values, the Board has no basis on which to infer 
the Veteran's lumbar ROM improved beyond that previously 
noted in earlier examinations.  Thus, affording the Veteran 
all benefit of the doubt, in light of the objective finding 
of lumbar muscle spasm, the Board finds the Veteran's lumbar 
spine disorder more nearly approximated a 20 percent rating 
for the chronic orthopedic manifestations.  38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Codes 5293, 5295 (September 23, 2002).  
A higher rating was not approximated, as there is no evidence 
of loss of sensation, or other neurological symptoms.  
Neither is there evidence of severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The probative evidence shows the Veteran's lumbar spine has 
continued to more nearly approximate no more than a 20 
percent rating.  38 C.F.R. § 4.7.  The private records 
associated with the epidural injections note on March 26, 
2009, that physical examination revealed no frank spasms or 
seizures, and the Veteran reported that he had not 
experienced much radicular pain.  He denied any bladder or 
bowel involvement.  The absence of muscle spasm, 
notwithstanding, however, the Board finds the Veteran 
continued to more nearly approximate the 20 percent 
evaluation, as his private records note significant 
functional loss due to pain.  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5293, 5295 (2002).  Allowing the 20 
percent rating to continue also will address flare-ups.  The 
current General Formula For Spine Disabilities would not 
allow this action, as the current criteria specifically 
provide that pain, stiffness, and weakness, etc., are 
included in the criteria.  See 68 Fed. Reg. 51,454-51,455 
(Aug, 27, 2003).

Thus, the Board finds the Veteran's lumbar spine disorder 
more nearly approximated a 10 percent rating for the period 
prior to June 15, 2007, and more nearly approximated a 20 
percent rating as of that date.  38 C.F.R. § 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Cervical Spine.

The probative evidence of record shows the Veteran's cervical 
spine disorder to have manifested in a fashion similar to his 
lumbar spine.  Under the prior spine rating criteria, slight 
LOM of the cervical spine warrants a 10 percent rating; 
moderate limitation a 20 percent rating; and, severe 
limitation a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

The April 2002 examination report notes the Veteran reported 
his neck pain was tight, and occasional shocks from his 
shoulder caused pain into his neck.  He assessed his constant 
symptoms to range from mild to distressing.  The examiner 
noted the Veteran's posture as normal.  Physical examination 
revealed no evidence of cervical spine muscle spasm, 
weakness, or tenderness.  Examination on ROM revealed forward 
flexion to 65 degrees (normal), with pain at 65 degrees; 
backwards extension to 50 degrees (normal); lateral flexion 
to 30 degrees bilaterally (normal, 40 degrees), with pain at 
30 degrees on left lateral flexion; and, lateral rotation to 
70 degrees bilaterally (normal, 80 degrees), with pain at 70 
degrees on right lateral rotation.  The examiner noted 
cervical spine ROM was limited by pain where indicated but 
not by fatigue, weakness, lack of endurance, or 
incoordination.  Neurological examination was normal.

The clinical findings at the 2002 examination show the 
Veteran's cervical spine disorder more nearly approximated 
the assigned 10 percent rating.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2001).  A higher rating was not 
approximated, as there was no manifestation of any 
neurological symptoms or cervical muscle spasm.  Thus, the 
assigned rating compensates the Veteran for his functional 
loss due to pain.  Further, the examiner noted that there was 
no additional loss of ROM due to pain, weakness, or fatigue.  
See 38 C.F.R. §§ 4.40, 4.45.  The Board finds that, had the 
RO assigned Diagnostic Code 5290, the objective findings on 
clinical examination showed no more than slight LOM.  
Moderate LOM was not manifested or more nearly approximated.

The VA outpatient records for the interim between the 2002 
and 2004 VA examinations note the Veteran's primary 
complaints related to his lumbar spine.  As already noted, 
the current spine rating criteria were effective as of 
September 26, 2003.  The General Rating Formula for Diseases 
and Injuries of the Spine provide that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 30 percent rating is 
warranted for forward flexion of the cervical spine limited 
to 15 degrees or less.  A 20 percent rating applies if 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, if the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or if the disability is manifested by muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  For forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, a 10 
percent rating applies.  38 C.F.R. § 4.71a (2009).

At the July 2004 hearing, the Veteran noted he experienced 
occasional pain that radiated into his arms.  The October 
2004 examination report notes the Veteran denied having been 
prescribed bed rest for his cervical spine disorder.  
Physical examination revealed no cervical spine muscle spasm.  
Examination on ROM revealed forward flexion of 0 to 35 
degrees; backwards extension of 0 to 45 degrees; lateral 
rotation of 0 to 60 degrees bilaterally; right lateral 
flexion of 0 to 30 degrees; and, left lateral flexion of 0 to 
25 degrees, for a combined cervical ROM of 255 degrees.

The clinical findings at the 2004 examination show the 
Veteran's cervical spine manifested essentially as at the 
2002 examination.  Thus, the evidence shows no more than the 
assigned 10 percent rating was more nearly approximated, 
regardless of whether under the prior or the current 
criteria.  Under the pre-September 2002 criteria, no more 
than mild intervertebral disc syndrome was manifested, as  
there were no positive neurological findings, and ROM of the 
cervical spine was pain-free.  38 C.F.R. § 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).  An evaluation under the 
September 23, 2002, criteria would not benefit the Veteran.  
As noted, there were no incapacitating episodes, and the only 
chronic manifestations were orthopedic.  There were no 
findings of chronic neurological manifestations.  Thus, the 
rating would be 10 percent for slight LOM.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293-5290 (September 23, 2002).  The 
rating would be 10 percent under the current criteria, as 
cervical spine ROM on forward flexion was better than 30 
degrees and combined ROM exceeded 170 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

October 2006 records of Thomas Hospital note an x-ray 
examination report that noted x-rays showed neural foraminal 
encroachment by an osteophyte on the right at C5-C6.  An 
amendment to the report noted the cervical spinal cord was 
normal.  Neural foraminal encroachment frequently is a 
precursor to radiculopathy but, as shown by the next VA 
examination, that was not yet the case.

The November 2006 examination report notes the Veteran 
reported chronic pain that radiated into the occipital area, 
right and left shoulder.  He described his flare-ups as 
severe, with aching and dull pain which became sharp with 
numbness of the right and left tip of his right and left 
thumb, index, and middle finger tips.  He noted that 
sensation occurred five times a day and lasted from one to 
two hours.  Physical activity, lying in certain positions, or 
driving for more than 30 minutes triggered it.  Taking 
Sulindac, use of a heating pad, and rest, provided relief.  
The Veteran his symptoms did not affect his activities of 
daily living, but he could not perform his job efficiently 
because of his symptoms.  He denied having been prescribed 
bed rest over the prior 12 months.

As noted under the discussion of the lumbar spine 
examination, the examiner observed the Veteran had erect 
posture, and he did not use any assistive device.  The 
examiner noted the Veteran constantly moved and stretched his 
neck in an effort to see what the examiner was typing into 
the computer.  Physical examination revealed no cervical 
tenderness or spasm.  Sensory and motor were symmetrically 
equal in all limbs.  Deep tendon reflexes were 2+ in all 
areas.  After repetitive motion, examination on ROM revealed 
forward flexion and backwards extension to 40 degrees, both 
with pain; lateral flexion to 45 degrees bilaterally, with 
pain at the extremes; right lateral rotation to 60 degrees; 
and, left lateral rotation to 65 degrees, with pain.  The 
examiner noted x-rays were read as having shown no fracture 
or dislocation.  There was minimal marginal osteophyte 
formation at the vertebrae from C4-C6 anteriorily, and 
narrowing of the disc spaces of C5, C6.  Bilateral neural 
foramina was not demonstrated.  The impression was mild 
spondylosis.  The examiner rendered a diagnosis of 
degenerative joint disease and degenerative disc disease of 
the cervical spine.

The objective findings on clinical examination revealed 
forward latter flexion as better than at the 2004 
examination.  The Board finds the objective evidence shows 
the Veteran's cervical spine continued to more nearly 
approximate mild cervical intervertebral disc syndrome and a 
10 percent rating under the pre-September 2002 criteria as of 
the November 2006 examination.  38 C.F.R. § 4.7, 4.40, 4.45, 
4.59, Diagnostic Code 5293 (2001).  A higher rating was not 
met or approximated, as there was no manifestation of 
cervical spine muscle spasm or positive neurological 
findings, and LOM was no more than mild.  Neither the 
September 23, 2002, nor the current criteria would result in 
a higher rating.

In light of the fact the Veteran noted he had not been 
prescribed bed rest, his cervical; intervertebral disc 
syndrome would be rated under the current criteria on the 
basis of the chronic orthopedic and neurological 
manifestations of the cervical spine disorder.  The Board has 
already found the Veteran's cervical spine LOM more nearly 
approximated mild, which warrants a 10 percent rating.  The 
rating would also be 10 percent under the current criteria, 
as ROM on forward flexion exceeded 30 degrees.  Since there 
were no positive neurological findings, there would be no 
separate rating for neurological symptomatology.  The Board 
notes the Veteran's report of radiation into his upper 
extremities, but his subjective complaints were not confirmed 
on objective clinical examination.

A December 2006 private electromyograph (EMG) noted the 
premise for the study was the Veteran's complaints of hand 
numbness and a burning sensation.  The EMG report notes the 
study was normal.  April 2007 records of Baldwin Bone and 
Joint note cervical spine examination on ROM revealed forward 
flexion to 40 degrees and lateral rotation to 72 degrees.  
These values show the Veteran's cervical spine to continue to 
more nearly approximate a 10 percent rating.  As was the case 
with the Veteran's lumbar spine, the private treatment 
records show his cervical spine disorder increased in 
severity to the point where he had to undergo cervical spine 
epidural injections for relief of his pain.  Records of 
Comprehensive Pain and Rehabilitation note that, on June 15, 
2007, muscle spasticity was noted at C4 through C5-C6, and 
the examiner diagnosed cervical radiculopathy.

The Board finds the medical evidence shows the Veteran's 
cervical spine disorder more nearly approximated pronounced 
cervical spine intervertebral disc syndrome and a 20 percent 
rating under the pre-September 2002 criteria.  38 C.F.R. 
§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).  
The evidence shows that, while the Veteran's cervical spine 
LOM did not significantly increase, his pain was constant, 
and his cervical spine muscles manifested spasm.  The Board 
finds a higher rating was not met or approximated, as 
objective clinical tests did not confirm active neurological 
symptomatology to a compensable degree.  As set forth 
earlier, the December 2006 EMG of the upper extremities was 
normal.  Further, June 2007 records of Comprehensive Pain and 
Rehabilitation note the Veteran's bilateral finger numbness 
was diagnosed as due to carpal tunnel syndrome, rather than 
to his cervical spine disorder.

As noted in the lumbar spine discussion, based on the 
preponderance of the evidence, the Board could not allow the 
increase under the current criteria, as 38 C.F.R. §§ 4.40 and 
4.45 are not for application under the current criteria.  The 
evidence of record shows the Veteran's cervical spine 
disorder has continued to manifest at the 20 percent rate.  A 
February 2009 private cervical spine MRI examination report 
notes an MRI examination showed minimal posterior disc 
protrusions at C3-C4 and C4-C5, as well as a minimal 
posterior disc spur at C5-C6 which created a mild central 
canal stenosis and moderately severe right-sided foraminal 
stenosis.  The physical examinations that accompanied the 
Veteran's cervical injections, however, still showed no 
significant radiculopathy.

The private March 2009 injection report notes the upper 
extremity drills and testing
Were well tolerated by the Veteran, and examination revealed 
only very subtle right-sided cervical facet column 
tenderness.  Gentle cervical traction produced pain to some 
degree.  Thus, while the Veteran clearly experienced chronic 
pain, the objective clinical findings have not included any 
neurological deficits in his upper extremities.  Thus, the 
Board is constrained to find the Veteran's cervical spine 
disorder more nearly approximated a 10 percent rating for the 
period prior to June 15, 2007, and 20 percent as of June 15, 
2007.  38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001).

Bilateral Knee Disorder. 

The Veteran's knee ratings are assigned under Diagnostic Code 
5013, which is evaluated as degenerative arthritis.  See 
38 C.F.R. § 4.71a.  The earlier discussion of degenerative 
arthritis is also incorporated here by reference.  The 
applicable rating criteria provide that limitation of flexion 
of the leg to 60 degrees warrants a noncompensable 
evaluation.  Limitation of flexion of the leg to 45 degrees 
warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

An April 2002 MRI examination of the right knee revealed a 
meniscus tear.  The April 2002 examination report notes the 
Veteran reported his right knee was more symptomatic than his 
left.  His reported symptoms included pain, weakness, 
stiffness, recurrent subluxation, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance.  The 
Veteran noted his knees were swollen daily, and he described 
his pain as dull, with sharp pain in the front of the knee.  
It felt like giving away when he descended stairs.  Normal 
everyday usage triggered his symptoms, and rest eased them.

Physical examination revealed both knees as without erythema, 
swelling, effusion, or increased warmth.  There was mild 
tenderness to palpation in the patella region bilaterally, 
and crepitus as well.  Examination on ROM revealed ROM of 0 
to 115 degrees in the right knee, and 0 to 125 degrees in the 
left, with pain at the end.  X-rays were read as having shown 
mild osteoarthropathy in both knees.  The diagnosis was 
bilateral patellofemoral syndrome.

In light of the fact the objective findings on examination 
showed both knees to manifest LOM at the compensable rate, 
with pain, they more nearly approximated the assigned 10 
percent rating.  38 C.F.R. §§ 4.7, 4.40, 4.45.  A higher 
rating was not met, as examination did not show LOM on 
flexion to 30 degrees or less, or extension to 15 degrees or 
more.  The examination did not reveal effusion into the 
joint, swelling, and episodes of locking that would support a 
higher rating under Diagnostic Code 5258.  Neither were there 
findings that would provide a factual basis for a separate 
rating for instability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The evidence in the claims file shows this 
essentially continued to be the case throughout the appeal 
period.  In October 2002 the Veteran underwent an 
arthroscopic procedure to repair the meniscus.

The Board notes that an October 2003 VA outpatient entry 
noted some laxity of the right knee with possible anterior 
drawer, but subsequent findings did not confirm that as a 
chronic entity.  A January 2004 entry noted the complaints of 
knee pain.  Examination revealed a small effusion, but no 
joint laxity and negative drawer sign.  A February 2004 entry 
notes the Veteran complained of swelling, right greater than 
left.  Examination revealed positive grinding test, bilateral 
stability,  and there was no laxity or effusion.  ROM was 0 
to 130 degrees.  Lachman's and McMurray tests were negative.  
At the July 2004 RO hearing, the Veteran noted weekly flare-
ups, and that his knees seemed to give away on stairs.  As 
indicated earlier, he had not missed any days from work as a 
result of the disorder.

The October 2004 VA examination report revealed ROM of the 
knees of 0 to 125 degrees without pain.

The October 2006 examination report notes the Veteran 
reported he experienced severe sharp pain four to five days a 
week which lasted 8 to 12 hours.  Standing for longer than 10 
minutes, climbing ladders, and crawling-all required on his 
job, precipitated his pain.  Sulinac and use of a hearing pad 
eased his symptoms.  He noted his symptoms did not affect his 
activities of daily living, but they did make it difficult 
for him to do his job efficiently.  As for his left knee, he 
described severe sharp pain that occurred once a week and 
lasted two to six hours.  Bending at the knee and climbing 
triggered his pain.  He used Sulinac and a hearing pad for 
his left knee as well.  The Veteran noted he did not use any 
assistive device, and his left knee did not impact his 
activities of daily living.

Examination of the right knee revealed tenderness at the 
medial joint line and lateral inferior patellar bursa area.  
There was no swelling, redness, or deformity.  There was no 
laxity of the medial collateral ligaments, and anterior 
drawer sign and patellar grind test were negative.  
McMurray's sign also was negative.  ROM after repetitive 
motion was 0 to 110 degrees with pain.  Examination of the 
left knee revealed no swelling, redness, or crepitus.  The 
Veteran reported tenderness to his lateral joint line and 
inferior bursa, lateral greater than medial.  Anterior drawer 
sign was negative, as was McMurray's sign and patellar grind 
test.  There was no laxity of the medial collateral 
ligaments.  ROM after repetitive motion was 0 to 110 degrees 
with pain.

The examiner noted that x-rays were read as having shown mild 
degenerative changes of both knees.  The examiner diagnosed 
mild degenerative joint disease in each knee, and he noted 
there was no evidence of a Baker's cyst in the left knee.

In light of the findings on clinical examination of no LOM on 
extension and LOM on flexion at a compensable rate, both of 
the Veteran's knees continued to more nearly approximate the 
assigned 10 percent rating as compensation for his functional 
loss due to pain.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003-5260, 5003-5261.  The examiner did not 
note any additional loss of ROM due to pain, weakness, or 
fatigue.  A higher rating was not met or approximated, as 
examination did not show LOM on flexion to 30 degrees or 
less, or extension to 15 degrees or more.  The examination 
did not reveal effusion into the joint, swelling, and 
episodes of locking that would support a higher rating under 
Diagnostic Code 5258, and neither were there findings that 
would provide a factual basis for a separate rating for 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The probative evidence of record shows the Veteran's knees 
have continued to manifest at the 10 percent rate.  While his 
post-October 2006 treatment records focus primarily on his 
spine disorder, the notations of his general health indicate 
no more than his complaints of chronic pain.  This is not to 
minimize the Veteran's bilateral knee pain, but only to note 
there is no evidence that would provide a factual basis for a 
higher rating on the basis of LOM or a separate rating for 
instability.  Thus, the Board is constrained to find that 
each knee has more nearly approximated a 10 percent rating 
throughout the rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003-5260, 5003-5261.  
There is no factual basis for a staged rating.

Extraschedular

The Board notes the Veteran's reports and submissions that 
his disabilities impact his ability to perform his job at 
maximum efficiency.  This evidence requires the Board to 
determine if referral for extraschedular consideration is 
indicated.  See Barringer v. Peake, 22 Vet. App. 242 (2008) 
(Board must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record).   A disability or disabilities must manifest with an 
exceptional disability picture in order to merit referral for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

The Board finds that the rating criteria for each of the 
Veteran's disabilities describe the disability and address 
the symptoms and severity of each disability.  Consequently, 
the schedular rating criteria contemplates the Veteran's 
disability.  In light of this factor, the Veteran's 
disabilities do not present an exceptional disability 
picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There 
is nothing in the record to distinguish this case from the 
cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds the currently assigned ratings for the Veteran's 
cervical spine, thoracic spine, lumbar spine, and bilateral 
knee disorders have already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to those disabilities.  See 38 C.F.R. § 
4.1.  Therefore, in the absence of such factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disability for the period prior to June 15, 
2007, is denied.

Entitlement to an initial evaluation not to exceed 20 percent 
for a lumbar spine disability is granted, effective June 15, 
2007, subject to the law and regulations governing the award 
of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disability for the period prior to June 15, 
2007, is denied.

Entitlement to an initial evaluation not to exceed 20 percent 
for a cervical spine disability is granted, effective June 
15, 2007, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an initial compensable rating for a thoracic 
spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability is denied.

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


